Citation Nr: 0921237	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-28 998A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the upper jaw, to include service connection for dental 
trauma for purposes of compensation.

2.  Entitlement to service connection for residuals of dental 
trauma, for purposes of VA outpatient dental treatment.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for right wrist 
lunotriquetral fusion.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder disability.

9.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral sprain with referred pain to the left hip.

10.  Entitlement to an initial compensable rating for 
residuals of a nose injury.

11.  Entitlement to an initial compensable rating for a 
residual scar from removal of a right wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had verified active service from July 1988 to 
January 1996 and from November 1996 to May 2002.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision, in 
which the RO, among other things, denied service connection 
for residuals of injury to the upper jaw with tooth loss; 
cervical spine disability, right wrist disability, bilateral 
knee disability; and right ankle disability.  The RO also 
granted service connection for right shoulder disability and 
for lumbosacral sprain with referred pain to the left hip 
(each assigned an initial 10 percent rating), and for 
residuals of a nose injury and for a residual scar from 
removal of a right wrist ganglion cyst (each assigned an 
initial noncompensable rating).  

The Board notes parenthetically that, in a May 2003 decision, 
the RO found that there had been clear and unmistakable error 
in the effective dates assigned in the April 2003 decision.  
Each date was amended to correspond to the day following 
discharge from active duty.  

In May 2003, the Veteran filed a notice of disagreement (NOD) 
with the denials of service connection and with the initial 
ratings assigned for disability of the right shoulder, low 
back, and nose, and for the right wrist scar.  The RO issued 
a statement of the case (SOC) in August 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In June 2004, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  The 
AMC continued the denial of each claim (as reflected in a 
January 2009 supplemental SOC (SSOC)), and returned the case 
to the Board for further appellate consideration.  

Because the claims for higher initial ratings for residuals 
of right shoulder injury, lumbosacral sprain with hip pain, 
residuals of a nose injury, and residual right wrist scar 
involve disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized each of these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board also notes that, in his VA Form 9, the Veteran 
indicated that he was seeking service connection for an 
injury to his upper jaw.  He also acknowledged that broken or 
replaceable teeth are not considered disabling conditions.  
However, the November 2002 VA examiner reported that the 
Veteran was actually seeking service connection for 
outpatient treatment purposes.  While the evidence is not 
entirely clear as to whether the Veteran is in fact seeking 
service connection for residuals of dental trauma for 
treatment purposes, the Board notes that a claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  Therefore, the Board has addressed both issues, as 
reflected on the first page above.

The Board's decision denying the claims for service 
connection for disability of the upper front jaw, cervical 
spine, left knee, right ankle, and right wrist, and denying 
higher initial ratings for service-connected right shoulder 
disability, low back disability, scar of the right wrist, and 
residuals of nose injury, is set forth below.  The matters of 
service connection for residuals of dental trauma for 
treatment purposes, right knee disability, and residuals of a 
right wrist injury with fusion, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  The evidence demonstrates that the Veteran sustained a 
dental injury in service, which resulted in the fracture of 
tooth number 8 (subsequently extracted), and necessitated a 
root canal on tooth number 9; the evidence does not 
demonstrate any loss of substance of body of maxilla or 
mandible, or any other residual disability.  

3.  No cervical spine disability was shown in service, and 
there is no medical evidence of a current diagnosis of such.  

4.  No left knee disability was shown in service, and there 
is no medical evidence of a current diagnosis of such.  

5.  No right ankle disability was shown in service, and there 
is no medical evidence of a current diagnosis of such.  

6.  Clear and unmistakable evidence demonstrates that the 
Veteran has a congenital lunotriquetral fusion of the right 
wrist, with no superimposed disease or injury resulting from 
service.  

7.  The medical evidence reflects that, since the May 16, 
2002 effective date for the grant of service connection, the 
Veteran's right shoulder disability have not resulted in 
limitation of motion midway between the side and shoulder 
level.

8.  The medical evidence reflects that, since the May 16, 
2002 effective date for the grant of service connection, and 
prior to September 26, 2003, the Veteran's lumbosacral sprain 
with referred pain to the left hip have been manifested by 
forward flexion to 75 degrees, with characteristic pain on 
motion, but without unilateral loss of lateral spine motion 
in a standing position, and with no evidence of muscle spasm 
on extreme forward bending; the Veteran's service-connected 
lumbar spine disability was not shown to involve arthritis or 
intervertebral disc syndrome (IVDS).  

9.  The medical evidence reflects that, since the May 16, 
2002 effective date for the grant of service connection, the 
Veteran's residuals of a nose injury have been asymptomatic.

10.  The medical evidence reflects that, since the May 16, 
2002 effective date for the grant of service connection, the 
residual scar from removal of a right wrist ganglion cyst has 
been manifested by a 2 cm vertical linear surgical scar, that 
is stable, flat and superficial, with no adherence to 
underlying tissue, no limitation of motion, and no limitation 
of function caused by the scar. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
injury to the upper jaw, to include service connection for 
residuals of dental trauma for compensation purposes have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.381 (2008).

2.  The criteria for service connection for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

5.  The criteria for service connection for lunotriquetral 
fusion of the right wrist have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a) (2008).

6.  The criteria for an initial rating in excess of 10 
percent for right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024-5201 
(2008).

7.  Prior to September 26, 2003, the criteria for an initial 
rating in excess of 10 percent for lumbosacral sprain with 
referred pain to the left hip were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 
4.71, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 26, 2003).  

8.  The criteria for an initial compensable rating for 
residuals of a nose injury have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.97, 
Diagnostic Code 6502 (2008).

9.  The criteria for an initial compensable rating for a 
residual scar from removal of a right wrist ganglion cyst 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January 2002 and September 2002 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
then claims for service connection, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The April 2003 RO rating decision reflects the initial 
adjudication of the claims after issuance of the January 2002 
and September 2002 letters.  

In response to the Board's June 2004 remand, an additional 
letter was sent to the Veteran in July 2004.  This letter 
asked the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  An April 2007 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2007 letter, and opportunity for the 
Veteran to respond, the January 2009 SSOC reflects 
readjudication of each claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of November 2002 and 
September 2007 VA examinations.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield.  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

1.  Upper Jaw Claim

The Veteran asserts that he sustained a traumatic injury to 
his upper jaw in service, involving a fracture and subsequent 
extraction of a tooth.  

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2008), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

The record reflects that the Veteran filed his claim in 
August 2001, just prior to discharge.  With respect to 
service connection for residuals of dental trauma for 
compensation purposes, the evidence does not show, nor does 
the Veteran appear to contend, that he suffered loss of 
substance of body of maxilla or mandible during service, as 
required to support a claim for service-connected disability 
compensation and a schedular rating.  Here, the service 
treatment records show that the Veteran sustained an in 
service injury when the tank in which he was riding hit a 
tree, resulting in a fracture of tooth number 8, with part of 
the tooth remaining.  The remaining portion of the tooth was 
extracted around the time of the injury, and a bridge was 
affixed, anchored to the two adjacent teeth.  The November 
2002 VA examiner found no bone loss of the mandible, maxilla 
or hard palate.  Moreover he also found that the bridge was 
functional and within normal limits.  The Veteran was found 
to have no other dental pathology.  

In sum, the only injury shown to have been incurred in 
service is a dental injury.  There is no medical evidence to 
support the Veteran's assertions with respect to current 
disability of the jaw, to include loss of body of maxilla or 
mandible.  

Accordingly, the Board finds that service connection for 
residuals of injury to the upper front jaw, to include 
service connection for dental trauma for purposes of 
compensation, is not warranted.  

2.  Cervical Spine, Right Ankle, Left Knee

To be eligible for service connection, there must be 
competent evidence of a current disability.  See 38 C.F.R. § 
3.309(e); Brammer, 3 Vet. App. at 225.

Here, there is no medical evidence that the Veteran has 
current cervical spine, left knee or right ankle disability.  
Although the Veteran has complained of symptoms such as pain 
associated with these areas, objective findings have been 
essentially normal.  

The Veteran's service treatment records do not document any 
cervical spine, left knee, or right ankle injury during 
service.  The report of examination at discharge in January 
2002 notes normal findings for the spine, the lower 
extremities, and the feet. 

With respect to the cervical spine, the report of a November 
2002 VA examination shows a normal examination.  
Subjectively, there was pain on palpation of the mid cervical 
paravertebral musculature; however, objectively, there was no 
atrophy of the shoulder girdle musculature, and no deformity 
of the cervical spine.  Shoulder depression testing was 
negative; deep tendon reflexes of the upper extremities were 
present and symmetrical.  Range of motion was essentially 
normal.  

The report of a November 2005 VA outpatient visit shows no 
neck pain.  

With respect to left knee disability, the results of a VA 
examination in November 2002 were normal.  Although the 
examiner noted mild crepitus on motion, there was no 
deformity or effusion.  Stability was good.  The examiner 
noted that the Veteran walks without a limp.  Range of motion 
was essentially normal.  

With respect to right ankle disability, the results of a VA 
examination in November 2002 were also normal.  There was no 
deformity or pain on palpation of the ankle.  There was no 
crepitus on motion of the ankle.  Stability of the ankle was 
good.  Range of motion was essentially normal.  

A total body bone scan was performed in July 2004.  With the 
exception of findings for the right knee, the scan was found 
to be negative.  Moreover, a November 2005 outpatient record 
shows full range of motion of all the major joints without 
clicks or crepitus.  

Although the Veteran has been found to have chronic left knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, there is no medical evidence that veteran has a current 
left knee disability. 

Accordingly, the Board finds that service connection for 
cervical spine disability, left knee disability, and right 
ankle disability, is not warranted.  

The Board also points out that, even if there were findings 
indicative of current cervical spine, left knee, or right 
ankle disability, these claims would still have to be denied 
in the absence of any medical evidence whatsoever of a nexus 
between any such claimed disability and service.  
Significantly, neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  

3.  Right Wrist Fusion

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(b)(2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2008). However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

In this case, a copy of the service entrance examination 
could not be obtained.  The Board acknowledges that it has a 
heightened duty to explain its findings and conclusions in 
such cases.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, a copy of the report of medical history at 
entry is of record and contains no notation of lunotriquetral 
fusion of the right wrist.  As evidence contains no record 
that could constitute notation at entry into service, the 
Veteran is presumed to have been in sound condition when he 
entered service.  

Service treatment records contain a September 1997 X-ray 
report, which notes a lunotriquetral fusion, described as a 
"common congenital abnormality."  A medical Board 
examination in January 2002 also includes a diagnosis of 
lunotriquetral fusion of the right wrist, as well as the 
examiner's finding that this is a congenital condition.  

As the September 1997 X-ray report and the January 2002 
examiner's opinion are the only competent medical opinions on 
this question, the Board finds that there is clear and 
unmistakable evidence that the Veteran's lunotriquetral 
fusion of the right wrist preexisted service.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993). 

The question remains, however, as to whether the Veteran's 
lunotriquetral fusion was aggravated by service, or 
specifically with respect to a congenital abnormality, 
whether there was superimposed disease or injury.  As noted 
above, rebuttal of the presumption of soundness also requires 
that VA establish, by clear and unmistakable evidence, that 
veteran's disability was not aggravated by service.  See 38 
U.S.C.A. § 1111 (West 2002 & Supp. 2008); VAOPGCPREC 3-2003.

Here, the report of examination for service separation dated 
in January 2002 makes no reference to lunotriquetral fusion 
of the right wrist.  A Medical Evaluation Board summary dated 
in January 2002 makes a passing reference to the 
lunotriquetral fusion, but attributes the Veteran's 
complaints of pain to his ganglion cyst removal.  Indeed, the 
finding of the Medical Evaluation Board, dated in March 2002, 
was that the congenital lunotriquetral fusion of the right 
wrist existed prior to service and was not permanently 
aggravated by service.  

As with the evidence pertinent to the question of whether the 
lunotriquetral fusion predated service, there is no medical 
evidence that suggests that the lunotriquetral fusion was 
worsened or aggravated by the Veteran's military service.  
Rather, the medical evidence uniformly shows that there was 
no worsening or superimposed disease or injury during 
service.  

In sum, as there is no competent evidence to the contrary, 
the Board concludes that the evidence clearly and 
unmistakably shows that the Veteran's lunotriquetral fusion 
of the right wrist preexisted service and was not aggravated 
thereby.  Therefore, the presumption of soundness has been 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2008); 
VAOPGCPREC 3-2003.  Further, as the Veteran's lunotriquetral 
fusion of the right wrist is not recognized as a disability 
for VA purposes, and as there is no superimposed disease or 
injury, service connection for lunotriquetral fusion of the 
right wrist is not warranted.

All Service Connection Claims

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran (and those 
provided, on his behalf, by his representative) indicating 
that he has current disability of the upper jaw and teeth, 
cervical spine, left knee, and right ankle, that are related 
to service; and that he has lunotriquetral fusion of the 
right wrist that was aggravated by service.  The Board notes 
that a layperson is competent to report on matters observed 
or within his or her personal experience.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, to whatever 
extent the Veteran and his representative, through arguments 
made on the Veteran's behalf, attempt to support these claims 
on the basis of assertions, alone, the Board points out that 
the matters of diagnosis and nexus, upon which these claims 
turn, are matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, neither of 
the above-named individuals can provide persuasive evidence 
on these pertinent questions.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for disability of the upper jaw and 
teeth, cervical spine, left knee, and right ankle, and for 
lunotriquetral fusion of the right wrist, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

1.  Right Shoulder Claim

In the April 2003 rating decision, the RO granted service 
connection, and assigned an initial 10 percent rating for, 
right shoulder disability, pursuant to Diagnostic Code 5024 
(Tensynovitis).  Under Diagnostic Code 5024, a rating is to 
be determined based on limitation of motion of the affected 
part.  Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201.  

Diagnostic Code 5201, does not include a 10 percent rating.  
The lowest rating under that code is 20 percent, which 
requires limitation of the minor arm midway between the side 
and shoulder level.  A 30 percent rating is assignable where 
motion of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  The 
Veteran was found by the November 2002 VA general medical 
examiner to be left handed.  

Normal range of motion for the shoulder is 180 degrees of 
forward elevation and abduction, and 90 degrees of external 
and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.  

The Board notes that the RO appears to have assigned the 
current 10 percent rating under the provisions of DeLuca, on 
the basis of painful motion.  That notwithstanding, 
considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the Veteran's right shoulder disability is not 
warranted.  

The report of a November 2002 VA bones examination shows the 
Veteran's complaint of pain in the right shoulder.  
Objectively, range of motion was measured on forward flexion 
to 160 degrees.  Abduction was measured to 160 degrees.  
External and internal rotation were measured to 80 degrees.  
The examiner found objective evidence of shoulder pain at the 
extremes of motion.  He further found that the Veteran did 
not exhibit any weakened movements, excess fatigability or 
loss of coordination during the examination.  The diagnosis 
was bicipital tendonitis.  

The report of a December 2005 VA outpatient visit shows full 
range of motion of all the major joints without clicks or 
crepitus.

Based on the reported findings, an initial rating higher than 
10 percent is not supported.  While the November 2002 
examiner confirmed the Veteran's complaint of pain, the 
reported extents of motion included only pain-free motion.  
Thus, there is no additional functional loss on the basis of 
pain, weakness, incoordination, or excess fatigability.  See 
DeLuca, 8 Vet. App. at 204-7.  Application of the November 
2002 findings to the rating schedule does not meet the 
criteria for a 20 percent rating.  In other words, the 
Veteran's right arm is not limited to a point midway between 
the side and shoulder level.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the right shoulder, but finds 
that no higher rating is assignable.  The range of motion 
figures demonstrate that there has been no ankylosis.  
Moreover, there is no evidence or assertion of dislocation, 
malunion, or other impairment of, the humorous, clavicle, or 
scapula.  There is no X-ray evidence of arthritis of the 
right shoulder.  Accordingly, ratings under Diagnostic Codes 
5003, 5200, 5202, and 5203 are not appropriate.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  Even 
considering the Veteran's complaints of pain, the reported 
symptomatology does not more nearly approximate the criteria 
for a 20 percent rating, than it does the criteria for the 
current rating.  As such, the criteria for an initial 
schedular rating in excess of 10 percent are not met.  

2.  Low Back and Hip Claim

In the April 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
lumbosacral strain with referred pain to the left hip, 
pursuant to Diagnostic Code 5295. 

Initially, the Board points out that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO (to include the AMC) has considered the 
claim under both the former and revised applicable criteria, 
and has given the appellant notice of the new criteria in the 
January 2009 SSOC.  Hence, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria.

Under the criteria in effect prior to September 26, 2003, 
former Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  See 
Johnson, 9 Vet. App. 7.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating in excess of 10 percent 
for the Veteran's lumbosacral sprain, for the period prior to 
September 26, 2003, is not warranted.  

With respect to lateral spine motion, the report of a 
November 2002 VA examination reflects that side bending was 
measured to 20 degrees to each side, and rotation was 
measured to 20 degrees to each side.  The examiner noted that 
the Veteran turns from side to side with ease.  No muscle 
spasms were noted, and forward bending was measured to 75 
degrees.  There was no deformity of the lumbar curve, and the 
Veteran was able to tandem toe and heel walk with no 
discomfort.  There was only minimal discomfort on palpation 
of lumbar paravertebral musculature, and the lumbar spinous 
processes, although there was pain on palpation of the left 
sacroiliac joint.  

As the foregoing indicates, for the period prior to September 
26, 2003, there is no showing that the Veteran's lumbar spine 
disability could be characterized as more than slight, so as 
to warrant a 20 percent rating under Diagnostic Code 5295.  
As such, during this period, the Veteran's symptoms more 
nearly approximated the criteria for a 10 percent rating 
under former Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board has also considered the Veteran's entitlement to an 
initial rating in excess of 10 percent during the period in 
question under Diagnostic Code 5292, the former diagnostic 
code for rating limitation of motion of the lumbar spine.  
Pursuant to this diagnostic code, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine, while moderate and severe limitation warrant ratings 
of 20 and 40 percent, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.  

Here, in addition to the ranges of forward and lateral motion 
reported above, the November 2002 VA examiner also reported 
lumbar extension measured to 20 degrees.  These findings more 
nearly approximate slight limitation of motion.  As such, a 
rating in excess of 10 percent is not warranted under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board further finds that, for the period prior to 
September 26, 2003, the initial 10 percent rating assigned 
adequately compensates the Veteran for any functional loss 
due to pain, weakness, and fatigability.  As regards the 
DeLuca factors, the November 2002 examiner noted that bending 
at the waist causes back pain, as do kneeling, squatting, and 
stooping.  The Veteran reported that standing for "too 
long" causes pain in his low back and his left hip.  Sitting 
and car travel also cause left hip pain.  However, even 
considering the effect of pain, the Veteran's range of motion 
was still indicative of no more than slight limitation of 
motion, as he had forward flexion to 75 degrees, and, in 
discussing the effect of the Veteran's symptomatology on his 
normal activities, the examiner noted that the Veteran is 
able to lift light weights, and can push and pull.  The 
examiner found that the Veteran did not exhibit any weakened 
movement, excess fatigability or loss of coordination during 
the examination.  Moreover, the Veteran appeared to be in no 
distress during the examination; he walked without a limp; he 
disrobed easily; and, he got on and off the examining table 
with ease.  Although the examiner cautioned that, during a 
flare-up of symptoms, the physical findings of the 
examination could be significantly different, he also 
reported the Veteran's statement that he does not really have 
any flare-ups of his conditions.  

Based on the foregoing, the Board does not find that the 
Veteran's pain, weakness, excess fatigue, or incoordination 
associated with motion are shown to be so disabling as to 
warrant a higher rating under either Diagnostic Code 5292 or 
5295.  Hence, consideration of the DeLuca factors provides no 
basis for assignment of any higher rating under the 
applicable rating criteria.  

As the award of service connection also includes referred hip 
pain, the Board has considered whether such symptomatology 
warrants the assignment of a separate compensable rating.  
See Esteban v. Brown, 6 Vet. App., 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14)  
However, in light of the reported findings for the hip, which 
include hip flexion to 125 degrees bilaterally; extension to 
0 degrees; external rotation to 35 degrees, bilaterally; 
internal rotation to 10 degrees bilaterally; and abduction is 
30 degrees bilaterally, a compensable rating is not warranted 
under any of the diagnostic codes pertinent to limitation of 
hip motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-
5253.  Moreover, there is no evidence or assertion of 
symptomatology consistent with flail joint (Diagnostic Code 
5254) or impairment of the femur due to fracture, malunion or 
nonunion (Diagnostic Code 5255).  

The Board also finds that, during the period in question, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating could be assigned.  In 
this regard, the Board notes that there is no evidence of 
arthritis; and, there has been no finding or assertion of 
residuals of a fracture of the vertebra, ankylosis of the 
spine, or IVDS.  With respect to IVDS, the Board notes that 
the November 2002 examiner found that straight leg raising 
could be carried to 80 degrees bilaterally with only slight 
back discomfort elicited.  There were no sensory or motor 
deficits of either lower extremity.  Deep tendon reflexes of 
the lower extremities were present and symmetrical 
bilaterally at +1.  As such, there is no evidence of 
neurological manifestations of the Veteran's service-
connected lumbosacral sprain.  Hence, rating under the former 
diagnostic codes evaluating these conditions is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5289, 5293.  

Therefore, for the period from the effective date of the 
grant of service connection, May 16, 2002, through September 
25, 2003, a schedular rating in excess of 10 percent for 
lumbosacral strain is not warranted.  

3.  Nose Injury Claim

In the April 2003 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
nose injury residuals, pursuant to Diagnostic Code 6502.  

Under Diagnostic Code 6502, a 10 percent rating is assignable 
for septal deviation where there is a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 10 percent rating is the maximum rating provided 
under Diagnostic Code 6502.  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's nose injury residuals is not warranted.  

While the report of a November 2002 nose examination shows a 
finding of an approximate 75 percent obstructed on the right 
and virtually no obstruction on the left, an X-ray conducted 
in conjunction with that report was negative and did not 
reveal any evidence of a fracture.  Moreover, the report of a 
VA examination in September 2007 shows that the Veteran's 
complaints of a clogged nose most of the time, and diminished 
breathing, particularly through his right nostril, were 
attributed to allergic rhinitis.  On examination, the nasal 
septum was seen to be in the midline.  The examiner also 
noted an oral report given by the radiologist relating to a 
CT scan of the sinuses, which revealed them to be within 
normal limits.  The examiner concluded that the in-service 
injury is in no way contributing to his present problem.  The 
Veteran was referred for an allergy consultation.  

Service connection is not in effect for any disability of 
allergic origin.  Based on the finding of the September 2007, 
the Board concludes that the service-connected nose injury 
residuals are currently asymptomatic.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating under the applicable rating criteria.  

4.  Right Wrist Scar Claim

In the April 2003 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
right wrist scar residuals of ganglion cyst excision, 
pursuant to Diagnostic Code 7804.  

Under, Diagnostic Code 7804, a 10 percent rating is 
assignable for scars that are superficial, and painful on 
examination.  A 10 percent rating is the maximum rating 
available under that code.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's right wrist scar is not warranted.  

The report of a VA scars examination in September 2007 shows 
that there was no pain on examination.  Similarly, the report 
of a November 2002 general medical examination shows that the 
scar was nontender on examination.  Based on such findings, 
the Board must conclude that the criteria for a 10 percent 
rating under Diagnostic Code 7804 are not met.  

The Board has considered whether there is any alternative 
diagnostic code that would allow for a compensable rating.  
Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation where the area or areas exceed 6 square 
inches (39 sq. cm.), and higher evaluations for scars that 
affect a greater area.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent evaluation where the area or 
areas affected are 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7803, 
superficial, unstable, scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note 1 (2008).  Other scars may 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The September 2007 examiner found a 2 cm vertical linear 
surgical scar located on the palmar aspect of the right 
medial wrist.  There was no adherence to underlying tissue.  
The scar was stable, flat, and superficial.  Although the 
Veteran complained of weakness and achiness in the right 
hand, and that he is unable to lift or carry an object such 
as a cup due to decreased grip strength, the examiner did not 
attribute such loss of function to the scar, but concluded 
that there is no limitation of motion or function caused by 
the scar.  

Similarly, the November 2002 examiner found a 2 cm x 1 mm 
longitudinal scar that is not adherent, and with no 
associated functional loss.  

In sum, the criteria for an initial compensable rating under 
any applicable diagnostic code are not met.  Under these 
circumstances, the Board finds that the record presents no 
basis for assignment of a higher initial schedular rating 
under the applicable rating criteria.  

5.  All Rating Claims

The above determinations are based upon consideration of 
pertinent former and revised provisions of VA's rating 
schedule.  Additionally, the Board finds that there is no 
showing that, at any point since the May 16, 2002 effective 
date of the grant of service connection, the Veteran's 
service-connected right shoulder disability, low back 
disability, nose injury, or scar of the right wrist reflect 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in the July 
2003 SOC).   

These disabilities have not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage).  The 
November 2002 examiner reported that the Veteran is employed; 
his work is light to moderate in nature; and he has not lost 
any work as a result of his physical conditions.  Moreover, 
these disabilities have not objectively been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Indeed, the November 2002 VA examiner found that 
the symptoms elicited from the Veteran were compatible with 
the diagnoses.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board finds no bases for 
assignment of initial ratings higher than 10 percent for 
right shoulder or low back disability, or initial compensable 
ratings for residuals of a nose injury, or a right wrist 
scar, including the assignment of any staged ratings pursuant 
to Fenderson.  Therefore, each claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53- 56.


ORDER

Service connection for residuals of injury to the upper jaw, 
to include service connection for dental trauma for purposes 
of compensation, is denied.

Service connection for cervical spine disability is denied.

Service connection for left knee disability is denied.

Service connection for right ankle disability is denied.

Service connection for lunotriquetral fusion of the right 
wrist is denied.

An initial rating in excess of 10 percent for residuals of 
right shoulder disability is denied.

Prior to September 26, 2003, an initial rating in excess of 
10 percent for lumbosacral sprain with referred pain to the 
left hip is denied.

An initial compensable rating for residuals of a nose injury 
is denied.

An initial compensable rating for a residual scar from 
removal of a right wrist ganglion cyst is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims of entitlement to service 
connection right knee disability, and for residuals of dental 
trauma for purposes of outpatient dental treatment, as well 
as the claim for a higher initial rating for lumbosacral 
disability since September 26, 2003.  

As discussed in the Introduction, a claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays, 5 Vet. App. 302.  Neither 
the RO nor the AMC has specifically adjudicated a claim of 
entitlement to service connection for residuals of dental 
trauma for outpatient treatment purposes.  However, in the 
April 2003 rating decision and the August 2003 SOC, the RO 
encouraged the Veteran to "seek treatment at the nearest 
Veteran's Hospital for your dental care."  This raises a 
question as to whether this benefit was actually granted, but 
was omitted from the rating sheet.  The Board finds that it 
cannot proceed to consider the merits of the appeal until 
this question is resolved.  

Regarding the claim for service connection for right knee 
disability, the Veteran asserts that he injured his right 
knee during service.  Specifically, service treatment records 
show that the Veteran injured his right knee while playing 
football in August 1990.  Reports at that time show swelling, 
decreased range of motion, and a diagnosis of a strained 
right knee.  

Post-service records include a bone scan, conducted in July 
2004, which reveals mild degenerative changes of the right 
knee.  The Board notes that, although the Veteran was 
afforded a VA examination in November 2002, a nexus opinion 
was not provided with respect to the right knee.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id.

Considering the relatively short period of time between the 
Veteran's discharge in 2002 and the diagnosis of arthritis in 
2004, and considering his report to the November 2002 
examiner that he had experienced right knee pain since 
service, the Board finds that a medical opinion-based on 
full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale-is needed to resolve the claim for service 
connection for right knee disability.  See 8 U.S.C.A. 
§ 5103A.  

Regarding the claim for a higher initial rating for 
disability of the lumbosacral spine, the Board notes that the 
Veteran filed his claim in August 2001.  The most recent VA 
examination of the lumbosacral spine was conducted in 
November 2002.  Effective September 26, 2003, the criteria 
for rating all spine disabilities were revised and are now 
set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  The record does not contain an 
examination report reflecting an evaluation of the Veteran's 
lumbosacral spine in the context of the current rating 
criteria.  Therefore, the Board finds that the current record 
does not provide a sufficient basis for adjudication of the 
claim, and that a new VA orthopedic examination, with more 
contemporaneous medical findings, is needed.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations at an appropriate 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examinations, without good 
cause, may result in denial of his claims, which involve a 
claim for service connection and a claim for a higher initial 
rating.  38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled orthopedic examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Syracuse, New York, dated up to 
November 2005.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Syracuse VAMC since November 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.

The RO should also give the Veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  While, as indicated above, the RO has furnished 
notice consistent with Dingess/Hartman (cited to above), the 
RO should ensure that its notice meets the requirements of 
all pertinent legal authority implementing or interpreting 
the VCAA and the duties imposed thereby.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Syracuse, New York VAMC all records of 
evaluation and/or treatment of the 
Veteran's right knee, lumbosacral spine 
and upper jaw/teeth, since November 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination of his 
right knee, and VA orthopedic and 
neurological examination of his 
lumbosacral spine by an appropriate 
physician(s), at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician(s) designated 
to examine the Veteran, and the report(s) 
of examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all results 
made available to the examining 
physician(s) prior to the completion of 
his or her report(s)), and all clinical 
findings should be reported in detail.

The neurological examiner should 
identify, and comment on the frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
Veteran's lumbar spine disability.  The 
examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disability.  The examiner 
should specifically comment on the 
referred hip pain diagnosed by the 
November 2002 VA examiner, and state 
whether that symptom represents lumbar 
radiculopathy, or a separate hip 
disability.    

The orthopedic examiner should conduct 
range of motion testing of the low back, 
expressed in degrees.  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare- ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the physician should indicate 
whether the Veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of at 
least six weeks.  

With respect to the right knee, the 
orthopedic examiner should clearly 
identify all current right knee 
disability/ies.  Then, with respect to 
each diagnosed right knee disability, the 
examiner should offer an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred in 
or aggravated by service, to include the 
Veteran's reported in-service football 
injury in August 1990.  

The physician(s) should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the right knee and 
lumbosacral spine claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should also adjudicate 
the claim of entitlement to service 
connection for residuals of dental 
trauma, for purposes of VA outpatient 
dental treatment.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


